     ELLEN F. ROSENBLUM
     Attorney General
     SARAH WESTON #085083
     Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Sarah.Weston@doj.state.or.us

     Attorneys for Amicus Curiae




                                IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON



     DANIEL Z. CROWE; LAWRENCE K.                        Case No. 3:18-cv-02139-AC
     PETERSON; and OREGON CIVIL
     LIBERTIES ATTORNEYS, an Oregon                      MEMORANDUM OF AMICUS CURIAE
     Nonprofit Corporation ,                             OREGON ATTORNEY GENERAL ELLEN
                                                         ROSENBLUM
                      Plaintiffs,

              v.

     OREGON STATE BAR, a Public
     Corporation; OREGON STATE BAR
     BOARD OF GOVERNORS; VANESSA A.
     NORDYKE, President of Oregon State Bar
     Board of Governors; CHRISTINE
     CONSTANTINO, President-elect of the
     Oregon State Bar Board of Governors;
     HELEN HIERSCHBIEL, Chief Executive
     Officer of the Oregon State Bar; KEITH
     PALEVSKY, Director of Finance and
     Operations of the Oregon State Bar; AMBER
     HOLLISTER, General Counsel for the Oregon
     State Bar,

                      Defendants.




Page 1 -   MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
           SW2/eem/9431228-v1
                                                 Department of Justice
                                                100 SW Market Street
                                                  Portland, OR 97201
                                         (971) 673-1880 / Fax: (971) 673-5000
            Pursuant to the Court’s December 20, 2018 minute order (ECF No. 14), Oregon Attorney

     General Ellen Rosenblum respectfully submits the following memorandum of Amicus Curiae in

     support of defendants Oregon State Bar et al. The comments of Amicus are focused on

     plaintiffs’ Third Claim for Relief.

            I.      Introduction.

            Oregon Attorney General Ellen Rosenblum leads the Oregon Department of Justice

     (ODOJ) and is the “chief law officer for the state and all its departments.” ORS § 180.210. The

     Attorney General and the ODOJ are dedicated to the ethical and independent legal representation
     of state government, including all elected and appointed officials, agencies, boards and

     commissions.1 With more than 300 attorneys, the ODOJ is often referred to as Oregon’s largest

     law firm. Although the Attorney General generally has the exclusive duty to provide legal

     representation the State, the legislative and judicial branches of government are authorized to, in

     many instances, use their own counsel instead of or in addition to the ODOJ. The State Bar, an

     instrumentality of the judicial branch, is exempted from mandatory representation by the

     Attorney General and ODOJ. See ORS 9.010 (3)-(4) (providing list of state statutes applicable to

     State Bar, further providing that other statutes applicable to state agencies not applicable to State

     Bar unless Bar expressly referenced); cf ORS 180.220 (not expressly including State Bar in list

     of entities subject to exclusive representation); but see ORS 9.555 (requiring notice to Attorney

     General when the Bar is involved in litigation as plaintiff or defendant).

            Although the OSB et al. are extremely well represented by private counsel, the Attorney

     General appreciates the opportunity to provide input in this matter as well. As the State’s chief

     legal officer, the Attorney General has a strong interest in the administration of justice in Oregon

     generally. She also has a strong interest in the quality and professionalism of the ODOJ lawyers


     1
       ODOJ is also responsible for a number of other programs, including child support, district
     attorney assistance, crime victims’ compensation, charitable activity enforcement, organized
     crime-related law enforcement, criminal investigations, criminal intelligence, and consumer
     protection and education services.
Page 2 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
         SW2/eem/9431228-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
     she leads and the lawyers with whom the State litigates, as well as the work of the Bar to further

     those interests. Finally, and consistent with her role as the State’s lawyer, the Attorney General

     has a strong institutional interest in defending Oregon’s permissible policy choices, including its

     choice here to regulate lawyers via the mechanism of an integrated bar. The Attorney General is

     uniquely positioned to help present the State’s overall institutional interests in this case.

             Ultimately, however, the Attorney General respectfully suggests that the resolution of

     this case is bound by precedent, and should not long detain the Court. First, defendant OSB, as

     an arm of the State, is not subject to suit in Federal Court. Second, with respect to the
     individually named defendants sued in their official capacity, binding precedent from the U.S.

     Supreme Court holds that integrated bars are a permissible means for states like Oregon to

     regulate lawyers within their borders.

             The Attorney General also offers context to counter plaintiffs’ suggestion that the State’s

     compelling state interest in regulating lawyers could readily be achieved a different regulatory

     structure. Plaintiffs’ suggestion fails to take into account separation of powers concerns, and

     appears to be premised on the mistaken understanding that other state regulatory boards do not

     engage in speech. While the Attorney General does not dispute that some alternative regulatory

     arrangement could be designed if the Court required it, the change would not be as simple as

     plaintiffs suggest.

             Plaintiffs’ overall argument ultimately fails to adequately account for lawyers’ special

     role in the administration of justice. At the end of the day, the Supreme Court has repeatedly

     recognized that the State’s compelling interests in regulating lawyers readily justifies any First

     Amendment burden associated with an integrated bar.2 There is no adequate basis for the Court

     to depart from that precedent, and no basis for the Court to invalidate the permissible policy



     2
       The Supreme Court has defined integrated state bar organizations as “an association of
     attorneys in which membership and dues are required as a condition of practicing law in a State.”
     Keller v. State Bar of California, 496 U.S. 1, 5 (1990).
Page 3 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
         SW2/eem/9431228-v1
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
     choice of the Oregon Legislature and Oregon Judicial Branch to use an integrated bar for the

     statewide regulation of lawyers in Oregon.

              II.     Claims against the Oregon State Bar should be dismissed on Eleventh
                      Amendment Immunity grounds.

              The Attorney General agrees with the OSB that, as to that defendant, this matter should

     be dismissed based on Eleventh Amendment Immunity. Although in some respects the Bar, a

     statutorily created instrumentality of the judicial branch, looks different from standard executive

     branch agencies, the OSB is “a creature of the state, not of any local government, and it has

     statewide responsibilities.” State ex rel. Frohnmayer v. Or. State Bar, 91 Or. App. 690, 694
     (1988), aff'd, 307 Or. 304 (1989) (holding that the Bar was subject to the Oregon public records

     law). For purposes of the Eleventh Amendment immunity analysis, OSB is an arm of the State,

     as discussed in OSB’s motion to dismiss (ECF No. 15)3 and consistent with the numerous

     decisions from this district and the Ninth Circuit so holding. See Paulson v. Or. State Bar, 609

     F. App'x 511, 512 (9th Cir. 2015) (affirming dismissal of claims against Oregon State Bar on

     Eleventh Amendment Immunity grounds); Hartfield v. Or. State Bar, Case No. 3:16-cv-00068-

     ST, 2016 WL 9225978, at *1 (D. Or. Jan. 15, 2016), report and recommendation adopted, No.

     3:16-CV-00068-ST, 2016 WL 9226386 (D. Or. Feb. 16, 2016) (“[C]laims against the OSB in

     federal court are barred by the Eleventh Amendment.”), aff'd, 671 F. App'x 456 (9th Cir. 2016);

     Modrall v. Or. State Bar, No. 3:17-cv-00379-HZ, 2017 WL 1043285, at *3 (D. Or. Mar. 17,

     2017) (“Plaintiff seeks to bring a claim against the OSB. His claim, even if properly stated,

     would be barred by the Eleventh Amendment.”); Coultas v. Payne, Civ. No. 3:12-cv-1132-AC,

     2012 WL 6725845, at *3 (D. Or. Nov. 27, 2012) (“the OSB is an arm of the State of Oregon and

     is entitled to Eleventh Amendment immunity”) (internal quotations omitted), report and

     recommendation adopted, No. 3:12-cv-1132-AC, 2012 WL 6726247 (D. Or. Dec. 27, 2012);

     3
      For the same reasons, as an arm of the State, OSB is not a “person” for purposes of 42 U.S.C. §
     1983, and plaintiffs’ claims fail for that additional reason. See Will v. Mich. Dept. of State
     Police, 491 U.S. 58, 64, 71 (1989).
Page 4 -   MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
           SW2/eem/9431228-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
     Weidner v. Albertazzi, Civ. No. 06-930-HO, 2006 WL 2987704, at *1 (D. Or. Oct. 13, 2006) (“In

     the absence of a waiver of Eleventh Amendment Immunity, the Oregon State Bar is immune

     from suit for damages in federal court.”); Erwin v. Oregon ex rel. Kitzhaber, 231 F. Supp. 2d

     1003, 1007 (D. Or. 2001) (“The Oregon State Bar is an arm of the State of Oregon and is entitled

     to immunity from suit in federal court as provided by the Eleventh Amendment to the United

     States Constitution.”), aff'd on other grounds sub nom. Erwin v. Oregon, 43 F. App'x 122 (9th

     Cir. 2002).

             III.   The Attorney General agrees with defendants that integrated bars do not
                    violate the First Amendment.

             The Attorney General agrees with the defendants that the First Amendment does not

     prohibit the State from using an integrated bar as the mechanism to regulate and continuously

     improve the legal profession in Oregon. There is thus no basis for the federal courts to interfere

     with the State’s permissible policy choice on how to accomplish this compelling State interest.

             In Keller v. State Bar of California, 496 U.S. 1 (1990), the Supreme Court held that

     “lawyers admitted to practice in the State may be required to join and pay dues to the State Bar.”

     Drawing on compelled subsidy cases from the labor union context,4 however, the Court in Keller

     held that the First Amendment did restrict how integrated bars could use member dues. Id. at 13-

     14, citing Ellis v. Brotherhood of Ry., Airline and S.S. Clerks, Freight Handlers, Express and

     Station Emps., 466 U.S. 435 (1984), and Abood v. Detroit Bd. Of Educ., 431 U.S. 209 (1977),

     overruled by Janus v. AFSCME, Council 31, 138 S. Ct. 2448 (2018). Namely, Keller explained

     that “[t]he State Bar may . . . constitutionally fund activities germane to . . . [regulating the legal

     profession and improving the quality of legal services] out of the mandatory dues of all

     members. It may not, however, in such manner fund activities of an ideological nature which

     fall outside of those areas of activity.” Keller, 496 U.S. at 14. That is, Keller stands for the
     4
       As discussed below, in section IV-b, in deciding to apply the labor union cases, the Keller
     Court reversed the Supreme Court of California’s conclusion that the State Bar was a state
     agency qua state agency, which, like all other state agencies, was not limited by the First
     Amendment in what it could say with fees collected.
Page 5 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
         SW2/eem/9431228-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
     proposition that compulsory bar membership is permissible, but that mandatory lawyer dues may

     only be used only for speech germane to the regulatory interests that justify the compelled Bar

     membership.

              Leaving aside for the moment the parties’ dispute over whether or not certain bar

     expenditures (i.e. the statement in a Bar publication and other largely unspecified activities) are

     “germane,” the Keller case establishes that, in general, integrated bars are a permissible way for

     a State like Oregon to choose to regulate lawyers. Plaintiffs point to no case expressly

     overruling this binding precedent. Keller controls the outcome here.
              Crowe plaintiffs contend that Keller “assumed, without deciding, that compulsory

     membership requirements are valid, citing Lathrop v. Donohue, 367 U.S. 820 (1961).” Crowe

     Resp. at 8. They go on to explain their view that Lathrop was unclear and/or did not really

     decide that question. However, as the District of Washington recently put it in rejecting a similar

     argument, “to the extent the holding of the split Lathrop court was unclear, the unanimous

     Supreme Court in Keller had every right to clarify it in manner that binds this court and the Ninth

     Circuit.” Eugster v. Washington State Bar Ass'n, No. C15-0375JLR, 2015 WL 5175722, at *6

     (W.D. Wash. Sept. 3, 2015), aff'd, 684 F. App'x 618 (9th Cir. 2017). That is, “even

     if Lathrop had never been decided, Keller binds this court to the determination that “lawyers

     admitted to practice in the State may be required to join and pay dues to the State

     Bar.” Keller, 496 U.S. at 4.” Id. And in affirming the District of Washington, the Ninth Circuit

     also accepted Keller’s holding as settled law. In Eugster v. Washington State Bar Ass'n, 684 F.

     App'x 618, 619 (9th Cir.), cert. denied, 137 S. Ct. 2315, 198 L. Ed. 2d 729 (2017), the Ninth

     Circuit affirmed the district court’s dismissal of a case challenging the constitutionality of the

     Washington State Bar Association (WSBA), citing Keller for the proposition that an attorney’s

     mandatory membership with a state bar association is constitutional.

                      [t]he district court properly dismissed Eugster's claims relating to
                      his compulsory membership in the WSBA because an attorney's
                      mandatory membership with a state bar association is
                      constitutional. See Keller v. State Bar of Cal., 496 U.S. 1, 13, 110
Page 6 -   MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
           SW2/eem/9431228-v1
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
                     S.Ct. 2228, 110 L.Ed.2d 1 (1990) (“[T]he compelled association
                     and integrated bar are justified by the State's interest in regulating
                     the legal profession and improving the quality of legal services.”).
     Eugster v. Washington State Bar Ass'n, 684 F. App'x 618, 619 (9th Cir.), cert. denied, 137 S. Ct.

     2315, 198 L. Ed. 2d 729 (2017). In Caruso v. Washington State Bar Ass'n 1933, 716 F. App'x

     650, 651 (9th Cir. 2018), the Ninth Circuit again relied on Keller and Lathrop v. Donahue, 367

     U.S. 820, 843 (1961) to affirm dismissal of claims that WSBA compulsory membership violated

     First and Fourteenth Amendment speech and associational freedoms.

              The Ninth Circuit further explained, in Eugster, that Keller was binding authority, and

     that it was unable to overrule Keller “because ‘[a] decision of the Supreme Court will control
     that corner of the law unless and until the Supreme Court itself overrules or modifies

     it.’” Eugster v. Washington State Bar Ass'n, 684 F. App'x 618, 619 (9th Cir.), cert. denied, 137 S.

     Ct. 2315, 198 L. Ed. 2d 729 (2017) citing Hart v. Massanari, 266 F.3d 1155, 1171 (9th Cir.

     2001).

              Plaintiffs do not point to any Supreme Court case that has overruled Keller. Nor does

     Janus v. American Federation of State, County and Municipal Employees, Council 31, 138 S. Ct.

     2448 (2018) provide a basis for this court to depart from Keller’s binding precedent. Janus

     invalidated, on First Amendment grounds, requirements that non-members of a public employee

     union pay “agency fees” to support the union’s collective bargaining activities. The Court held

     that such requirements were invalid because the asserted governmental interests in “labor peace,”

     “eliminating free riders,” and “bargaining with an adequately funded exclusive bargaining agent”

     were not sufficient to justify the First Amendment burden imposed by agency fee requirements,

     or, even if sufficient, those interests could be “achieved through means significantly less

     restrictive[.]” Janus, 138 S. Ct. at 2465-66, 2477 (internal quotation marks omitted). In so

     doing, the Janus Court overruled its earlier decision, Abood, 431 U.S. 209 (1977), which had

     reached the opposite conclusion regarding agency fees.

              But the fact that the current Supreme Court concluded that Illinois’ state interests are not

     sufficient to justify “agency fees” in the public employee union context does not mean that the
Page 7 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
         SW2/eem/9431228-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
     Supreme Court has – or would – reach a similar conclusion with respect to integrated bars.

     Indeed, the Supreme Court itself has rejected that proposition.

             In Harris v. Quinn, 134 S. Ct. 2618 (2014), the Court invalidated agency fees in the

     context of a union representing homecare workers paid by the state, finding that the agency fees

     requirement in that context did not “serve a compelling state interest that cannot be achieved

     through means significantly less restrictive.” Id. at 2639 (citation and internal ellipses

     omitted). In the course of so doing, the Supreme Court expressly considered and rejected

     arguments that its decision limiting Abood to “full-fledged state employees” would undermine
     Keller. Harris, 134 S. Ct. at 2638, 2643-44 (“Respondents contend . . . [that this case] will call

     into question our decisions in Keller . . . Respondents are mistaken.”). Indeed, the Harris Court

     reaffirmed its support of the State’s strong interests in “regulating the legal profession and

     improving the quality of legal services [and] allocating to the members of the bar, rather than the

     general public, the expense of ensuring that attorneys adhere to ethical practices.” Id. at 2644.

             Harris’ reaffirmation of the Court’s belief that the State has a strong interest in regulating

     lawyers is consistent with the Court’s precedent recognizing the State’s interests in regulating

     professionals in general5 and lawyers in particular. In Ohralik v. Ohio State Bar Association,

     436 U.S. 447, 459–60 (1978), for example, a case upholding state restrictions on lawyers’

     advertising, the Court observed that the State has a particularly strong interest in regulating

     lawyers:

     5
       Indeed, as far back as 1910, the Supreme Court observed that “[i]t is too well settled to require
     discussion at this day that the police power of the states extends to regulation of certain trades
     and callings, particularly those which closely concern the public health.” Watson v. Maryland,
     218 U.S. 173, 176 (1910); see also Goldfarb v. Va. State Bar, 421 U.S. 773, 792 (1975) (“We
     recognize that the States have a compelling interest in the practice of professions within their
     boundaries, and that as part of their power to protect the public health, safety, and other valid
     interests they have broad power to establish standards for licensing practitioners and regulating
     the practice of professions.”). As recently as this year, the Supreme Court has recognized that
     “States may regulate professional conduct, even though that conduct incidentally involves
     speech,” and may also regulate commercial speech by professionals. Nat'l Inst. of Family & Life
     Advocates v. Becerra, 138 S. Ct. 2361, 2372 (2018) (going on to strike down as impermissible
     compelled speech a state law requirement that private crisis pregnancy centers post notices
     advising clients of their right to seek abortions).
Page 8 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
         SW2/eem/9431228-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
                    In addition to its general interest in protecting consumers and
                    regulating commercial transactions, the State bears a special
                    responsibility for maintaining standards among members of the
                    licensed professions. The interest of the States in regulating
                    lawyers is especially great since lawyers are essential to the
                    primary governmental function of administering justice, and have
                    historically been officers of the courts. . . While lawyers act in part
                    as self-employed businessmen, they also act as trusted agents of
                    their clients, and as assistants to the court in search of a just
                    solution to disputes.
     Id. (citations and internal quotations omitted, emphasis added).

             Janus does nothing to undermine the Court’s longstanding recognition of the State’s

     powerful interest in regulating lawyers or its endorsement of integrated bars as one permissible
     means of carrying out that interest.6

             The Court should decline plaintiffs’ invitation to overrule the binding authority in Keller

     and allow the Supreme Court’s Keller decision to “control that corner of the law unless and until

     the Supreme Court itself overrules or modifies it.” Eugster v. Washington State Bar Ass'n, 684

     F. App'x 618, 619 (9th Cir.), cert. denied, 137 S. Ct. 2315, 198 L. Ed. 2d 729 (2017) citing Hart

     v. Massanari, 266 F.3d 1155, 1171 (9th Cir. 2001).

             IV.    The State has broad authority to regulate professionals, and recognized
                    authority to do so even where it impinges on speech.
             In light of the above-cited legal precedent, the Crowe plaintiffs do not appear to dispute

     that the State of Oregon has a compelling state interest in regulating the legal profession and
     improving the quality of legal services. Instead, plaintiffs contend that the State could achieve

     this interest through other means, namely, by “acting as a regulator.” Pl. Resp. at 11.

             As a preliminary point, the Judicial Branch of the State of Oregon does act as a regulator

     with respect to lawyers – it just uses the statutorily created State Bar to aid it in that work. See
     6
       Nor is Keller undermined by the Supreme Court’s recent action in Fleck v. Wetch, Case No.
     17-866. In that case, on December 3, 2018, the Supreme Court granted certiorari and, in a one-
     paragraph order, vacated and remanded an Eighth Circuit decision upholding integrated bars
     with directions to reconsider it in light of Janus. The Eighth Circuit’s decision had predated
     Janus, and the petition raised questions regarding Janus’ impact. It is thus unremarkable that the
     Supreme Court opted to resolve the petition by directing the Eighth Circuit to consider the
     question in the first instance; the Supreme Court’s action does not tell us how the Supreme Court
     would ultimately come out on the question.
Page 9 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
         SW2/eem/9431228-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
     Defendants Motion to Dismiss at 9-11 (describing relationship between responsibilities of the

     Oregon Supreme Court and responsibilities delegated to the state bar); see also ORS 9.010(2)

     (the state bar is "a public corporation and an instrumentality of the Judicial Department of the

     government of the State of Oregon."); see also State ex rel. Frohnmayer v. Oregon State Bar,

     307 Or 304, 309 (1989) ("That the bar is an instrumentality of the Judicial Department, and that

     it performs statewide functions on behalf of that department, weigh in favor of the conclusion

     that the bar itself is a state agency under [Oregon's public-records law]."). Plaintiffs do not

     appear to dispute the State’s well-recognized authority to regulate and require licensure to
     practice a profession. Instead, their point appears to be that the State could use a regulatory

     structure that looks more like that used for other professions.

             In addition to the arguments presented by the State Bar, the Attorney General wishes to

     make three points in response to this assertion. First, the regulation of lawyers is a responsibility

     assigned to the judicial branch by the Oregon Constitution, making the model used for other

     licensing agencies a poor fit. Second, the free speech clause of the First Amendment does not

     restrict what state licensing agencies may say; accordingly, to the extent plaintiffs argument is

     premised on the notion that a more traditional state licensing agency would be barred by the First

     Amendment from engaging in speech that they consider political or ideological, that assumption

     is unfounded. Finally, the Attorney General submits that Oregon’s regulation of lawyers

     appropriately takes into account the special role lawyers play in the administration of justice and

     as officers of the court.

                     a.       The traditional regulatory board model is a poor fit for an
                              instrumentality of the judicial branch.
             In Oregon, the State regulates many professions. These regulations are generally

     enforced and carried out through the State’s system of boards and commissions. The Oregon

     Medical Board (Medical Board) provides an example of this system.

             The Oregon Medical Board is the State regulatory entity responsible for administering the

     Medical Practice Act and establishing the rules and regulations pertaining to the practice of
Page 10 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
         SW2/eem/9431228-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
    medicine in Oregon. The Board licenses Medical Doctors, Doctors of Osteopathic Medicine,

    Podiatric Physicians, Physician Assistants, and Acupuncturists; investigates complaints against

    licensees and takes disciplinary action when a violation of the Medical Practice Act occurs;

    monitors licensees who have come under disciplinary action; and works to rehabilitate and

    educate licensees whenever appropriate. See generally ORS § 677.265. The Board is also

    responsible for the scope of practice for First Responders and Emergency Medical Technicians.

    Oregon Revised Statutes Chapter 677 provides detailed statutory guidance, and also sets forth the

    agency structure and authorities for Board. The Board is required to make annual reports to the
    legislature regarding any rulemaking activity it engages in. ORS § 183.403.

           The Oregon Medical Board works under an oversight board that makes all final decisions

    on the regulation of the practice of medicine in Oregon and oversees the work of the Medical

    Board’s staff. Statutes set forth the necessary qualifications of the oversight board’s members.

    ORS § 677.235(1) (a)-(e). Each member of the oversight board is appointed by the Oregon

    Governor, confirmed by the Oregon Senate, and serves at the pleasure of the Governor. ORS §

    677.235.

           Although the Medical Board’s budget is set by the Oregon legislature, it is not funded

    through general fund dollars. Instead, the Medical Board sets licensing and registration fees at a

    level sufficient to fund the budget limitation set by the Legislature, subject to approval by the

    State’s Department of Administrative Services. ORS § 677.265 (1) (a); see also 2017-19

    Legislatively Adopted Budget Detailed Analysis, at 301 (2017), available at

    https://www.oregonlegislature.gov/lfo/Documents/2017-19%20LAB%20Detailed%

    20Analysis.pdf (last visited Dec. 3, 2018) (The Board “receives 98% of its revenue from

    licensure and registration fees. Other miscellaneous revenue includes the sale of lists and

    directories, and fines or forfeitures imposed as disciplinary measures.”). Currently, active

    medical doctors must generally pay $375 for an initial license application and $506 in

    registration fees every two years in order to maintain their license. See OAR § 847-005-0005(1).

Page 11 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
        SW2/eem/9431228-v1
                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
     Thus, like the Bar, the Medical Board’s activities are funded by the professionals it licenses and

     regulates.

            As the Medical Board example illustrates, the general regulatory scheme for

     professionals involves governing boards and commissions composed largely of members of the

     regulated profession, overseen (via appointment and removal authority of governing boards,

     express and often specific statutory authorities, reporting requirements, and budgetary control)

     by the executive and legislative branches of government. This executive and legislative branch

     oversight model, however, is a poor fit for the regulation of lawyers because regulation of
     lawyers is, under Oregon’s Constitution and statutes, the responsibility of the judicial branch –

     not the executive and legislative branches. See Ramstead v. Morgan, 219 Or. 383, 399 (1959)

     (“No area of judicial power is more clearly marked off and identified than the courts' power to

     regulate the conduct of the attorneys who serve under it.”); see also Sadler v. Or. State Bar, 275

     Or. 279, 281-294 (1976) (discussing scope of legislature’s authority to place limits on judicial

     power to regulate lawyers); see also ORS § 9.010(2) (“The Oregon State Bar is a public

     corporation and an instrumentality of the Judicial Department of the government of the State of

     Oregon.”).

            The Oregon Supreme Court has said that the Oregon Constitution’s “fundamental genius

     . . . may be found in the creation and separation of three distinct branches of government.”

     Rooney v. Kulongoski, 322 Or. 15, 28 (1995). The Court has interpreted the state constitution’s

     Separation of Powers clause (Article III, section 1) to “not require or intend an absolute

     separation between the departments7 of government.” Id. However, a separation of powers

     problem may arise where (1) “one department of government has ‘unduly burdened’ the actions

     of another department in an area of responsibility or authority committed to that other

     department” or (2) where “one department is performing the functions committed to another

     department.” Id. The purpose of these inquiries, and the separation of powers protections, is to
     7
       Until recently, the separation of powers clause referred to the branches of government as
     “departments.”
Page 12 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
         SW2/eem/9431228-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
     “avoid the potential for coercive influence between governmental departments” and “avoid the

     potential for concentration of separate powers in one department.” Id.

             In Oregon, where regulation of lawyers is indisputably a function of the judicial branch

     and in light of the State’s separation of powers requirements, there is significant question as to

     whether it would be appropriate or permissible to adopt a governance structure for lawyers that

     simply mirrors that applicable to the professionals regulated by the other branches of

     government. While the Attorney General does not contend that the Oregon Constitution would

     preclude a hypothetical alternative licensing scheme of some kind for lawyers, any such
     alternative scheme would need to be designed and structured with due respect for the important

     principles of separation of powers outlined above, and would need to account for the specialized

     nature of the judicial branch as regulator. Plaintiffs’ suggestion that the state could resolve their

     concerns by simply “acting as a regulator” is thus an oversimplification. Cf Pl. Resp. at 11

                    b.        There is no First Amendment bar to a state agency qua agency
                              engaging in political or ideological speech.
             Plaintiffs’ apparent assumption that a more traditional licensing agency – that is, a

     regulatory structure with less licensee control and more government control – would be less

     restrictive because it necessarily would not engage in political or ideological speech is also

     misplaced. “The Free Speech Clause restricts government regulation of private speech; it does

     not regulate government speech.” Pleasant Grove City v. Summum, 555 U.S. 460, 467-69

     (2009); see also Johanns v. Livestock Mktg. Ass'n, 544 U.S. 550, 559 (2005) (“Our compelled-

     subsidy cases have consistently respected the principle that compelled support of a private

     association is fundamentally different from compelled support of government. Compelled

     support of government—even those programs of government one does not approve—is of course

     perfectly constitutional, as every taxpayer must attest.”) (citations and internal quotations

     omitted).

             Indeed, as the California Supreme Court put it in its ruling in Keller, “a governmental

     agency may use unrestricted revenue, whether derived from taxes, dues, fees, tolls, tuition,
Page 13 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
         SW2/eem/9431228-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
     donation, or other sources, for any purposes within its authority.” Keller v. State Bar, 47 Cal. 3d

     1152, 1167 (1989), rev'd sub nom. Keller v. State Bar of California, 496 U.S. 1 (1990).8 See also

     Johanns, 544 U.S. at 562 (“The compelled-subsidy analysis is altogether unaffected by whether

     the funds . . . are raised by general taxes or through a targeted assessment.”) (emphasis in

     original). Thus, while plaintiffs First Amendment “compelled subsidy” concerns would be

     eliminated if the State chose to regulate through a more traditional licensing agency, that is only

     because the First Amendment does not apply at all in that context. It is not because licensing

     agencies do not speak.
             Indeed, licensing agencies speak routinely. In Oregon, for example, licensing agencies

     are authorized to propose legislation in consultation with the Governor. See OR. CONST. art. V, §

     11; ORS §§ 171.130 - .133; ORS § 173.130(2); see also, e.g., SB. 60 (2017) (legislation

     proposed at the request of Governor Kate Brown for the Oregon Medical Board). They also

     make presentations to the legislature. See, e.g., Exhibit 4, Joint Subcommittee on Human

     Services, HB 5023, Mar. 7, 2017 (Oregon Medical Board Budget Presentation to Joint Ways and

     Means Subcommittee on Human Services), available at

     https://olis.leg.state.or.us/liz/2017R1/Downloads/CommitteeMeeting

     Document/102877 (last visited Dec. 3, 2018). The agency also strives to provide outreach and

     education to the public and licensees regarding the resources available to patients, licensees, and

     the general public. See Oregon Medical Board Strategic Plan, at 5 (Oct. 2016),

     https://www.oregon.gov/omb/board/Documents/strategic-plan.pdf (last visited Dec. 3, 2018). As

     part of that effort, the Medical Board publishes a quarterly newsletter sent to all licensees

     8
       The California Supreme Court upheld the integrated bar on the grounds that the bar was, in
     fact, a state agency, rejecting the analogy to labor unions that other courts had adopted. See
     Keller, 47 Cal. 3d at 1166-67. The U.S. Supreme Court, of course, subsequently reversed the
     California Supreme Court, concluding that the California bar was not a state agency and the
     labor union analogy was more appropriate in determining how an integrated bar could use its
     dues. Keller, 496 U.S. at 11-12. While the Supreme Court’s decision in Keller is binding on this
     Court, the State notes that to the extent a court is looking to revisit Keller, or determines it is not
     appropriate to apply in this context, it may also be appropriate to revisiting its holding regarding
     the nature of the State Bar it in light of the evolving government speech doctrine.
Page 14 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
          SW2/eem/9431228-v1
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
    regarding a variety of topics. The Summer 2018 issue, for example, provides updates on board

    activities, introduces a new board member, advises licensees of a wellness program and certain

    relevant regulatory changes, articles on Alzheimer’s disease and dementia care, and an article

    celebrating the legacy of a doctor and his numerous contributions to the profession and to civil

    rights. Oregon Medical Board Report, Vol. 130, No. 3 (Summer 2018), available at

    https://www.oregon.gov/OMB/newsletter/Summer%202018.pdf.

                    c.       Lawyers occupy a special role in Oregon.

            To be a lawyer in Oregon is to be an “officer of the court.” ORS § 9.010. The highest
    courts in both the state and federal judicial systems have long recognized that, consistent with

    their critical role in the administration of justice, lawyers’ responsibilities (and the State’s

    interest when it comes to their regulation) extend beyond mere professional competence. As a

    1922 Oregon Supreme Court case explained, a lawyer

                    must not only be learned in the law, but possess a character of
                    honesty, probity and good demeanor . . . Not only do his clients
                    repose trust in his integrity, but as an officer of the court, in the
                    matter of administering justice, his privileges and duties are such
                    as to constantly call for the exercise of fidelity, both to his client,
                    and to the state. A lawyer without good character is not only a
                    reproach to his profession, but he brings into public distrust, and is
                    a very menace to, the administration of justice itself.
    State ex rel. Young v. Edmunson, 103 Or. 243, 250 (1922) citing Underwood v. Commonwealth,

    105 S.W. 151 (Ky. 1907).

            This special role and responsibility for lawyers supports the compelling state interest in

    regulating and continually improving lawyers and the administration of justice. The State of

    Oregon has made a policy choice to advance that interest by requiring lawyers, as officers of the

    court, to take some measure of ownership of their own governance by becoming formal members

    of the Oregon State Bar. Oregon’s policy choice respects the separation of powers

    considerations inherent in designing a regulatory role for the judicial branch, and is appropriate

    in light of the special role lawyers play in the administration of justice in Oregon.


Page 15 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
        SW2/eem/9431228-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            V.      Conclusion.

            Federal courts should not lightly direct the State to engage in a significant reorganization

    of its regulatory scheme. While the federal courts should always give due deference to the

    state’s policy choices, that is particularly true where, as here, the State’s authority to regulate

    professionals generally is unquestioned, its interest has been recognized as compelling and the

    Supreme Court has approved the very mechanism the duly elected legislature of the State has

    chosen to conduct that regulation.

            For the reasons outlined above, Oregon’s policy choice to use an integrated bar rather
    than a different form of licensing authority to regulate lawyers within its borders is appropriate

    and desirable in light their special role in the administration of justice and the fact that their

    regulation is the province of the judicial branch of government. What is most important for

    purposes of this case, however, is that Oregon’s policy choice is plainly permissible under

    binding Supreme Court precedent. And that, for this Court, should be the end of the inquiry.

            The Attorney General respectfully requests that the Court affirm the constitutionality of

    the Oregon State Bar.

            DATED February 12 , 2019.

                                                           Respectfully submitted,

                                                           ELLEN F. ROSENBLUM
                                                           Attorney General



                                                               s/ Sarah Weston
                                                           SARAH WESTON #085083
                                                           Assistant Attorney General
                                                           Trial Attorney
                                                           Tel (971) 673-1880
                                                           Fax (971) 673-5000
                                                           Sarah.Weston@doj.state.or.us
                                                           Of Attorneys for Amicus Curiae




Page 16 - MEMORANDUM OF AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM
        SW2/eem/9431228-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
                                    CERTIFICATE OF SERVICE

             I certify that on February 12 , 2019, I served the foregoing MEMORANDUM OF

     AMICUS CURIAE OREGON ATTORNEY GENERAL ELLEN ROSENBLUM upon the

     parties hereto by the method indicated below, and addressed to the following:

     Luke D. Miller                                           HAND DELIVERY
     Military Disability Lawyer, LLC                          MAIL DELIVERY
     1567 Edgewater St. NW                                    OVERNIGHT MAIL
     PMB 43                                                   TELECOPY (FAX)
     Salem, OR 97304                                          E-MAIL
          Of Attorneys for Plaintiffs                       X E-SERVE


     Jacob Huebert*                                           HAND DELIVERY
     Aditya Dynar*                                            MAIL DELIVERY
     Goldwater Institute                                      OVERNIGHT MAIL
     Scharf-Norton Center for Constitutional                  TELECOPY (FAX)
     Litigation                                               E-MAIL
     500 E. Coronado Rd.                                    X E-SERVE
     Phoenix, AZ 85004
          Of Attorneys for Plaintiffs
          *Pro Hac Vice


     Elisa J. Dozono                                          HAND DELIVERY
     Taylor D. Richman                                        MAIL DELIVERY
     Miller Nash Graham & Dunn LLP                            OVERNIGHT MAIL
     111 SW Fifth Avenue                                      TELECOPY (FAX)
     Suite 3400                                               E-MAIL
     Portland, OR 97204                                     X E-SERVE
          Of Attorneys for Defendants


     Steven M. Wilker                                         HAND DELIVERY
     Megan K. Houlihan                                        MAIL DELIVERY
     Tonkon Torp LLP                                          OVERNIGHT MAIL
     1600 Pioneer Tower                                       TELECOPY (FAX)
     888 SW Fifth Avenue                                      E-MAIL
     Portland, OR 97204                                     X E-SERVE
          Of Attorneys for Defendants




Page 1 -   CERTIFICATE OF SERVICE
           SW2/eem/9349396-v1
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
     Michael W. Gillette                                   HAND DELIVERY
     Schwabe Willimason & Wyatt PC                         MAIL DELIVERY
     1211 SW 5th Avenue                                    OVERNIGHT MAIL
     Suite 1900                                            TELECOPY (FAX)
     Portland, OR 97204                                    E-MAIL
          Of Attorneys for Defendant                     X E-SERVE
          Oregon State Bar


                                                         s/ Sarah Weston
                                                     SARAH WESTON #085083
                                                     Assistant Attorney General
                                                     Trial Attorney
                                                     Tel (971) 673-1880
                                                     Fax (971) 673-5000
                                                     Sarah.Weston@doj.state.or.us
                                                     Of Attorneys for Amicus Curiae




Page 2 -   CERTIFICATE OF SERVICE
           SW2/eem/9349396-v1
                                               Department of Justice
                                              100 SW Market Street
                                                Portland, OR 97201
                                       (971) 673-1880 / Fax: (971) 673-5000
